Citation Nr: 1036662	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disability, claimed 
as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy 
from May 1968 to June 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in October 2007, a statement of the 
case was issued in July 2008, and a substantive appeal was 
received in September 2008.  A Board hearing at the local RO was 
held in August 2010.  

Additional evidence was submitted at the Board hearing along with 
a waiver of RO consideration of such evidence.  Nevertheless, as 
this case is being returned for further development, the RO will 
have to the opportunity to review this evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
lung disability, which he claims was caused by his exposure to 
asbestos during active service.  Specifically, he claims that he 
has been diagnosed with asbestosis.  The Board finds that 
additional development is necessary before undertaking appellate 
review.  

Initially, although service personnel and treatment records 
related to active duty have been obtained, the RO never 
specifically requested information pertaining to whether or not 
the Veteran's duties during service would have exposed him to 
asbestos.  Therefore additional development with respect to the 
Veteran's asbestos exposure history is required.  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Further, in connection with his claim for service connection, the 
Veteran submitted an October 2000 letter from a private attorney 
along with a September 2000 private chest x-ray report showing an 
impression of asbestosis.  The letter from the attorney indicated 
that a claim for compensation was going to be submitted on the 
Veteran's behalf in connection with his diagnosis of asbestosis.  
The Veteran's claim also indicated that he had received treatment 
in connection with the Alabama Department of Health and Human 
Services.  Moreover, in his hearing testimony, the Veteran 
indicated that he had received treatment at Kirkland Clinic and 
VA treatment records showed that the Veteran received treatment 
from 1987 to 2001 from Dr. Conner at Brookwood Medical Center.  
Further, in support of his claim, the Veteran submitted a private 
opinion from Alvin J. Schonfeld, D.O., which also appeared to be 
prepared at the request of Keahey Law Firm.  The Board finds that 
any records from these sources regarding the Veteran's lung 
disability are relevant to the Veteran's claim and VA must take 
appropriate action to obtain such records.  

Additionally, the most recent VA treatment records associated 
with the claims file are from April 2008.  As VA medical records 
are constructively of record and must be obtained, the RO should 
obtain VA treatment records from April 2008 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, in the September 2009 opinion, Dr. Schonfeld outlined 
the Veteran's alleged military and civilian asbestos exposure and 
provided an unclear reference to a diagnosis of bilateral 
asbestosis.  In this regard, Dr. Schonfeld stated "during his 
lifetime [a name different than the Veteran's] was diagnosed as 
having bilateral asbestosis."  Thus, it is unclear from this 
report whether the Veteran actually has asbestosis.  
Additionally, although Dr. Schonfeld opined that the disease was 
causally related to workplace exposure to asbestos at the above 
job sites, but the examiner did not further delineate the 
causation between military exposure and civilian exposure.  
Accordingly, the Board finds that another VA examination is 
necessary to determine whether the Veteran has an asbestos-
related lung disability and, if so, whether this disability is 
related to asbestos exposure in service.  

The Veteran was afforded a VA examination in September 2006.  
Although the examination report referred to pulmonary function 
test results, the examiner did not include a narrative clearly 
interpreting the pulmonary function test results and/or 
identifying any abnormalities.  The examiner appeared to simply 
rely on the previous September 2000 private report rather than 
perform necessary tests for diagnostic purposes.  Further, the 
examiner failed to offer a detailed rational for the opinion 
given.  Although the examiner indicated that he believed the 
Veteran's lung disease was due to exposure from working in mines 
he did not provide sufficient rationale for how he had made this 
determination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the service department, or other 
appropriate authority and provide them with 
copies of all of the Veterans service 
personnel records and request that they 
verify whether the Veteran's duties during 
service would have exposed him to asbestos.  

2.  Send a letter to the Veteran, requesting 
appropriate authorizations to obtain the 
following records:  any documentation from 
Charles E. Gibson, Attorney at Law, 
pertaining to medical any asbestos-related 
claims; any documentation from Keahey Law 
firm pertaining to any asbestos-related 
claims; records under the custody of the 
Alabama Department of Health and Human 
Services; treatment records from Kirkland 
Clinic; and treatment records from Dr. Connor 
at Brookwood Medical Center.
  
3.  Obtain complete copies of all of the 
Veteran's VA medical treatment records from 
April 2008 to the present.  

4.  After the above development is completed 
and all obtained records are associated with 
the claims file, schedule the Veteran for a 
VA examination, by a pulmonologist ,for 
respiratory system disorders to include 
obstructive, restrictive, and interstitial 
disorders.  The report of examination should 
include a detailed account of all 
manifestations of lung disorders found to be 
present.  Ensure that the examiner is 
informed of the Veteran's correct military 
history including the dates of active 
service, branch, and any asbestos exposure as 
determined by the above development.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
Specifically the following tests should be 
conducted:

*	PFTs to include values for FEV-1; 
FEV-1/FVC; and DLCO (SB).  The 
examiner should also indicate a 
narrative interpretation of the test 
results to indicate the type of 
ventilatory defect, if any, they 
represent, and the diagnoses that 
would be supported.

*	High Contrast Chest CT.  The examiner 
should also indicate a narrative 
interpretation of the results to 
indicate the diagnosis of type of 
respiratory disorder supported by CT 
evidence.

The examiner is to review the evidence of 
record and the test results and indicate the 
diagnoses of any current respiratory 
disorders present and express an opinion as 
to the etiology of any disorders diagnosed.  

The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.  The examiner must explain how he or 
she arrived at whatever diagnosis (or 
diagnoses) is rendered and, if the diagnosis 
is asbestosis or other asbestos related 
disease, precisely the exposure to which the 
examiner attributes the disease.  

The entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner must annotate the 
claims file as to whether the claims folder 
and this remand were reviewed.  The examiner 
must also indicate whether he or she is a 
pulmonologist.  

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the medical examination reports do not 
include adequate responses to the opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Following the above, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and allow an 
appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


